Citation Nr: 1327012	
Decision Date: 08/23/13    Archive Date: 08/29/13

DOCKET NO.  09-30 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for the residuals of acute left ear otitis media and, if so, whether service connection is warranted.

2. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for the residuals of a back injury and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

McBrine, M., Counsel


INTRODUCTION

The Veteran served on active duty from June 1943 to March 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that denied the Veteran's above stated claims.  A hearing was held before a Decision Review Officer (DRO) at the RO in January 2008.  The Veteran also requested a BVA hearing in his substantive appeal, and such hearing was scheduled for June 2013.  In May 2013, the Veteran asked that the hearing be cancelled and that his appeal be decided based on the evidence of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of service connection for a back injury and otitis media of the left ear are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. Service connection was previously denied for a back injury and the residuals of acute left ear otitis media by an April 1999 rating decision.  The Veteran was informed of that decision, including his right to appeal, and did not appeal.

2.  The evidence presented with respect to the back injury and left ear otitis media is new and relates to unestablished facts necessary to substantiate the claims.  


CONCLUSION OF LAW

New and material evidence having been received to reopen the claims of entitlement to service connection for a back disability and left ear otitis media, the claims are reopened. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.156(a), 3.159 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As the Board is reopening the previously denied claims pertaining to a back injury and left ear otitis media, any defect with regard to VA's duty to notify and assist the appellant with the development of his claims is harmless error, and no further discussion of VA's duty to notify and assist is necessary.

Analysis

Service connection was most recently denied for acute left ear otitis media and a back injury by an April 1999 rating decision.  

The Veteran had also been previously denied service connection for an ear condition in a prior decision dated in December 1968.  The Veteran was notified of that decision and of his appellate rights but did not file a notice of disagreement or submit any evidence within one year of the decision.  Therefore, this decision is final.

The Board notes that a March 1981 Board decision (which was on appeal from a November 1978 rating decision) denied service connection for otitis media of the left ear, on the basis that the Veteran's episodes of otitis media in service was acute and cleared without leaving any residual disability.  

The Veteran was most recently denied service connection for otitis media in April 1999 because, while the Veteran's service treatment records did show treatment for otitis media in service, the Veteran's service records showed that condition resolved, and the Veteran had no further treatment for, residuals of, or diagnosis of, otitis media.  The Veteran was informed of this decision, including his right to appeal, and did not appeal or submit any evidence within one year.  Therefore, this decision is final.

It is noted that the Veteran's service personnel records were obtained by VA in October 2006.  A copy of these records is also included in his Virtual VA record.  In January 2008 and April 2010, the Veteran submitted service records indicating his status at various points during his military career.  However, these records do not reference in-service otitis media and are thus not relevant to the claim.  38 C.F.R. § 3.156(c) (2012).  One record dated November 13, 1943, which was submitted by the Veteran, and which was contemporaneous in time to treatment for otitis media in service was already of record prior to the April 1999 denial.  The record was submitted by the Veteran in connection with his April 1998 claim. 

Despite the finality of a prior decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  The Court has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  Further, the Court has also held that in order to reopen a previously and finally disallowed claim there must be new and material evidence presented since the time that the claim was finally disallowed on any basis, not only since the time that the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996) (overruled on other grounds).

New evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court interpreted the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant. Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54  (1990).

Taking into account all relevant evidence, the Board finds that new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for acute left ear otitis media.  As noted above, the Veteran was previously denied service connection for this claim because there was no post service medical evidence of record showing a diagnosis of, treatment for, or residuals of, the Veteran's in-service treatment for acute left ear otitis media.  A VA medical record dated in October 2006 reflected the Veteran's complaints of daily drainage of a clear yellowish liquid.  The clinician noted that the left ear canal appeared with a very slight off white hue to the canal.  An October 2012 nursing ear irrigation note also shows that the Veteran had mild cerumen bilaterally.  This and other VA records show that the Veteran is seen to have his ear irrigated.  As an abnormality with respect to the left ear canal is documented and the Veteran continues to report problems with respect to left ear symptoms, the Board finds that the evidence, particularly the medical evidence, is new and material and sufficient to reopen the claim.  Previously there were no post-service findings of abnormalities with respect to the left ear canal.

The Veteran was previously denied service connection for a back condition in April 1999 because the Veteran did not have a chronic disability subject to service connection.  The evidence did not show the existence of the claimed disorder and its possible relationship to service.  The Veteran was informed of this decision, including his right to appeal, and did not appeal.  Moreover, no evidence was received within one year of the date of that decision. See 38 C.F.R. § 3.156(b).  Therefore, that decision is final.

Taking into account all relevant evidence, the Board finds that new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for a back injury.  The medical records added to the file after the April 1999 denial show evidence of a current back disorder.  See July 2003 MRI results from Del Sol Diagnostic Center reflecting impressions of compression deformity of the second and fifth lumbar vertebrae; degenerative changes in the lumbar spine; degenerative disk disease at L1-L2, L3/L4 and to a lesser extent L5-S1; moderate to severe spinal stenosis at L4-L5 due to facet joint disease, bulging disk, and thickening of the ligamentum flavum; congenital spinal stenosis in the lower lumbar spine; and facet joint disease bilaterally at L3/L4 and L5-S1.  A VA x-ray report dated in September 2010 also has an impression of T12 compression deformity, probably old.  The Veteran also asserts that he was injured in combat and has experienced back problems since that time.  As the evidence shows that the Veteran currently has a back disorder and the credibility of his statements concerning an injury in service with continuing symptoms thereafter must be presumed for the purpose of reopening only, the new evidence of record is not cumulative and relates to an unestablished fact necessary to substantiate the claim.  


ORDER

New and material evidence having been received to reopen the claim of entitlement to service connection for acute left ear otitis media, the appeal is granted to that extent only.

New and material evidence having been received to reopen the claim of entitlement to service connection for a back disability, the appeal is granted to that extent only. 


REMAND

As to the Veteran's claim of entitlement to service connection for a back injury, the Board finds that further development is required.  Specifically, the Veteran has reported that he injured his back in combat in service, and has had problems with his back since that time.  It is also noted that the Veteran's service exit examination showed scoliosis, which was not found on entry to active duty.  As such, the Board is of the opinion that the Veteran should be provided with a VA examination in order to determine the etiology of any currently diagnosed back disorder.

The Veteran should also be provided with an examination with respect to his claim for otitis media.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1. The RO first should take appropriate steps to attempt to contact the Veteran in order to request that he provide the name and address of any VA or non-VA health care provider who has treated him for the claimed back disorder and left ear otitis media since service.  

If, after making reasonable efforts to obtain named non-VA records the AMC is unable to secure same,   or if after continued efforts to obtain federal records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2. After the above development has been completed, please schedule the Veteran for a VA examination to  address the etiology of the Veteran's claimed back disability.  

It is noted that July 2003 MRI results from Del Sol Diagnostic Center reflect impressions of compression deformity of the second and fifth lumbar vertebrae; degenerative changes in the lumbar spine; degenerative disk disease at L1-L2, L3/L4 and to a lesser extent L5-S1; moderate to severe spinal stenosis at L4-L5 due to facet joint disease, bulging disk, and thickening of the ligamentum flavum; congenital spinal stenosis in the lower lumbar spine; and facet joint disease bilaterally at L3/L4 and L5-S1.  A VA x-ray report dated in September 2010 also has an impression of T12 compression deformity, probably old.

a.  As congenital spinal stenosis has been diagnosed, please address whether this is a defect or disease.  [Note: a disease generally refers to a condition that is considered capable of improving or deteriorating while a defect is generally not considered capable of improving or deteriorating.  VAOPGCPREC 82-90 (1990) (citing Durham v. United States, 214 F.2d 862, 875 (D.C. Circuit 1954)].  Please provide a complete explanation for the opinion.

b.  If it is a congenital defect, explain whether it is at least as likely as not (a probability of 50 percent or greater) that there was a superimposed injury or disease in service that resulted in additional back disability.  Please provide a complete explanation for the opinion.

c.  If it is a congenital disease, state whether it is clear and unmistakable (obvious, manifest, and undebatable) that congenital spinal stenosis pre-existed active service.  Please provide a complete explanation for the opinion.

d.  If so, state whether it is clear and unmistakable (obvious, manifest, and undebatable) that pre-existing congenital spinal stenosis WAS NOT aggravated (i.e., permanently worsened) during service or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress.  Please provide a complete explanation for the opinion.

e.  For all other back disability diagnosed, the examiner should offer an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that such back disability began in or is related to service.  Please provide a complete explanation for the opinion.

The examiner's attention is directed to the finding of scoliosis on the service separation examination and the Veteran's report that he was injured in combat in Korea and that he has experienced back problems since that time.  See the November 2007 substantive appeal.   

3. After any additional relevant records are associated with the record file, please schedule the Veteran for a VA examination to  address the etiology of the Veteran's claimed left ear disorder.  

The examiner should offer an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran has a left ear disorder, including otitis media or residuals thereof, that began in or is related to service.  Even if no disorder is found at the time of the examination, the examiner's attention is directed to a VA medical records dated in October 2006 indicating there was a slight off white hue to the canal and in September and October 2012 reflecting treatment for cerumen in the ear.  It is requested that the examiner indicate whether such findings are a manifestation of an ear disability (even if those findings are no longer present on examination) and, if so, whether such disability at least as likely as not (a probability of 50 percent or greater) began in or are related to service.  Please provide a complete explanation for the opinion.

4. After completing all indicated development, the RO should readjudicate the claim on appeal in light of all the evidence of record. If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


